Judgment and order unanimously reversed, with costs and motion for summary judgment denied, with $10 costs. Memorandum: Plaintiff failed to show sufficient facts by affidavit and other available proof to obtain summary judgment. He did not submit the tax deed, upon which his claim to title is based or the certificate of tax sale or any notices and proofs respecting substantial compliance with the law in the proceedings of which the tax sale was the culmination. Ilis proofs are insufficient to invoke the presumptions of regularity of such proceedings specified in the act to revise and codify the law providing for the collection of taxes in the County of Onondaga. (L. 1937, eh. 690, as amd. by L. 1939, ch. 432; L. 1949, eh. 843.) Triable issues of fact are presented as to whether there was noncompliance with statutory mandates which constituted jurisdictional defects rendering the tax sale void and concerning the constitutionality and validity of the Statute of Limitations contained in section 10 of said act. (See Cameron Estates v. Deering, 308 N. Y. 24; People v. Inman, 197 N. Y. 200; Parmenter v. State of New York, 135 N. Y. 154, 167; Mangoup Val. Co. v. Orange Rod & Gun Club, 253 App. Div. 465, affd. 280 N. Y. 582.) (Appeal from judgment of Onondaga Special Term granting plaintiff’s motion for summary judgment in an action pursuant to article 15 of the Real Property Law for a declaratory judgment adjudging plaintiff to be the owner in a fee simple absolute of certain promises.) Present — Williams, P. J., Bastow, Halpern, McClusky and Henry, JJ.